[Cite as In re C.B., 2017-Ohio-4413.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

In Re: C.B.,                                      :
                                                                    No. 17AP-142
(C.L.,                                            :             (C.P.C. No. 17DV-000115)

                 Appellant).                      :         (ACCELERATED CALENDAR)

                                                  :


                                           D E C I S I O N

                                        Rendered on June 20, 2017


                 On brief: C.L., pro se.

                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch

HORTON, J.
         {¶ 1} Petitioner-appellant, C.L. ("mother"), pro se, appeals from a judgment of
the Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile
Branch, denying mother's petition for a Civil Protection Order ("CPO") in favor of her and
her son, C.B. ("minor child"), against respondent-appellee, T.B. ("father"). Father did not
file an appellee's brief in this action. For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
         {¶ 2} On January 26, 2017, mother filed a petition for a CPO against father, on
behalf of herself and the minor child. On the same date, the trial court denied mother's ex-
parte petition for a CPO, but ordered that the request for a CPO be set for a full hearing.
On February 8, 2017, the trial court referred this matter to a magistrate to conduct the
hearing and issue a decision. On February 10, 2017, the magistrate held a full hearing in
which mother, father, and the Guardian ad litem testified.
{¶ 3} On February 14, 2017, the magistrate found that:
No. 17AP-142                                                                              2

               [T]he Petitioner has not proven, by a preponderance of the
               evidence, that the respondent has (1) attempted to cause or
               recklessly causing bodily injury, (2) placed another person by
               the threat of force in fear of imminent serious physical harm
               or committing a violation of R.C. 2903.211 or 2911.211, (3)
               committed any act with respect to a child that would result in
               the child being an abused child as defined in R.C. 2151.031, (4)
               committed a sexually oriented offense. R.C. 3113.31(A)(l),
               and/or (5) there is no evidence that a civil protection order is
               necessary fair and/or equitable.

               It is hereby ORDERED that the petition is denied.

(Mag.'s Decision at 1.)
       {¶ 4} On the same date, the trial court adopted the magistrate's decision as the
judgment of the court. (Jgmt. Entry at 1.) On February 23, 2017, mother filed a notice of
appeal.
II. ASSIGNMENTS OF ERROR
       {¶ 5}   Mother's three assignments of error are lengthy and difficult to follow.
However, in light of our holding, we will briefly summarize.        Mother's assignments of
error allege that the trial court or magistrate erred by: (1) previously awarding custody of
the minor child to father and unduly limiting her visitation rights, (2) the trial court
and/or the father falsifying court documents and committing perjury, and (3) ruling in
favor of father.
III. DISCUSSION
       {¶ 6} We note that, in regards to the court's entry of February 14, 2017, the
transcript of the evidentiary hearing of February 10, 2017 is not included in the record. In
Pullman Power Prods. Corp. v. Adience, Inc., 10th Dist. No. 02AP-493, 2003-Ohio-956,
¶ 14, we stated:
               An appellant must "* * * identify in the record the error on
               which the assignment of error is based * * *." App.R. 12(A)(2);
               Knapp v. Edwards Laboratories (1980), 61 Ohio St.2d 197,
               199, 400 N.E.2d 384. An appellant bears the burden of
               ensuring that a reviewing court has all the materials necessary
               to enable it to review the trial court's determination * * *. See
               App.R. 9 and 10; Ham v. Park (1996), 110 Ohio App.3d 803,
               809, 675 N.E.2d 505; Hildebrecht v. Kallay (June 11, 1993),
No. 17AP-142                                                                           3

               Lake App. No. 92- L-189, 1993 Ohio App. LEXIS 2966. "When
               portions of the [record] necessary for resolution of the
               assigned errors are omitted from the record, the reviewing
               court has nothing to pass upon and thus, as to those assigned
               errors, the court has no choice but to presume the validity of
               the lower court's proceedings, and affirm." Knapp, supra.

      {¶ 7} In the instant case, mother has failed to provide this court with an adequate
record to determine the merits of her appeal as it pertains to the court's entry of
February 14, 2017. In the absence of an adequate record, this court must presume the
regularity of the trial court's actions. See Pullman Power Prods. Corp. at ¶ 15. For the
foregoing reason, mother's assignments of error are overruled.
IV. DISPOSITION
      {¶ 8} Having overruled appellant's assignments of error, we affirm the judgment
of the Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile
Branch.
                                                                      Judgment affirmed.

                              DORRIAN, J., concurs.
                    LUPER SCHUSTER, J., concurs in judgment only.
                             _________________